IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 35805

STATE OF IDAHO,                                  )     2010 Unpublished Opinion No. 483
                                                 )
       Plaintiff-Respondent,                     )     Filed: May 26, 2010
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
THERON JONES,                                    )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Darla S. Williamson, District Judge.

       Order revoking probation and reinstating previously suspended unified five-year
       sentence, with one-year determinate term, for possession of methamphetamine,
       affirmed.

       Molly J. Huskey, State Appellate Public Defender; Sarah E. Thompkins, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                   ______________________________________________

                     Before LANSING, Chief Judge; GUTIERREZ, Judge;
                                  and GRATTON, Judge

PER CURIAM
       Theron Jones pled guilty to possession of methamphetamine, I.C. § 18-2732(c), and the
district court imposed a unified five-year sentence with a one-year determinate term. The district
court suspended the sentence and placed Jones on probation. Jones violated his probation and
the district court revoked probation, but retained jurisdiction. Following successful completion
of his retained jurisdiction, the district court again suspended the sentence and placed Jones on
probation. This probation was subsequently revoked and the suspended sentence ordered into
execution. On appeal, Jones does not challenge the district court’s decision to revoke probation,




                                                1
but argues only that this sentence is excessive and that the district court should have sua sponte
reduced Jones’s sentence.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007).
       When we review a sentence that is ordered into execution following a period of
probation, we will examine the entire record encompassing events before and after the original
judgment. State v. Hanington, 148 Idaho 26, 29, 218 P.3d 5, 8 (Ct. App. 2009). We base our
review upon the facts existing when the sentence was imposed as well as events occurring
between the original sentencing and the revocation of probation. Id. Applying these standards,
and having reviewed the record in this case, we cannot say that the district court abused its
discretion.
       Therefore, the order revoking probation and directing execution of Jones’s previously
suspended sentence is affirmed.




                                                2